Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 1 of 30

| UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL ERBY, on behalf of himself
and all others similarly situated,

Plaintiff,
Vv.

ALLSTATE FIRE AND CASUALTY INS.
Co.,

Defendant.

 

CASE NO. 2:18-cv-04944-PBT

FIRST AMENDED CLASS ACTION COMPLAINT

NOTICE

You have been sued in court. If you wish to
defend against the claims set forth in the following
pages, you must take action within twenty (20) days
after this complaint and notice are served, by entering a
written appearance personally or by attorney, and filing
in writing with the court your defenses or objections to
the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and
a judgment may be entered against you by the court
without further notice for any money claimed in the
complaint or for any other claim or relief requested by
the plaintiff. You may lose money or property or other
rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR
LAWYER AT ONCE. IF YOU DO NOT HAVE A
LAWYER OR CANNOT AFFORD ONE, GO TO OR
TELEPHONE THE OFFICE SET FORTH BELOW
TO FIND OUT WHERE YOU CAN GET LEGAL
HELP.

PHILADELPHIA BAR ASSOCIATION

Lawyer Referral and Information Service

One Reading Center
Philadelphia, Pennsylvania 19107
Telephone: (215) 238-1701

AVISO

Le han demandado a usted en la corte. Si
usted quiere defenderse de estas demandas expuestas en
las paginas siguientes, usted tiene veinte (20) dias de
plazo al partir de la fecha do la demanda y la
notificacién. Hace falta asentar una comparencia escrita
0 en persona o con un abogado y entregar a la corte en
forma escrita sus defensas or sus objeciones a las
demandas en contra de su persona. Sea avisado que si
usted no se defiende, la corte tomara medidas y puede
continuar la demanda en contra suya sin previo aviso 0
notificacién. Ademas, la corte puede decidir a favor del
demandante y requiere que usted cumpla con todas las
provisiones de esta demanda. Usted puede perder
dinero or sus propiedades u otros derechos importantes
para usted.

LLEVE ESTA DEMANDA A UN ABOGADO
IMMEDIATAMENTE. SI NO TIENE ABOGADO O
SI NO TIENE EL DINERO SUFICIENTE DE PAGAR
TAL SERVICO, VAYA EN PERSONA O LLAME
POR TELEFONO A LA OFICINA CUYA
DIRECCION SE ENCUENTRA ESCRITA ABAJO
PARA AVERIGUAR DONDE SE PUEDE
CONSEGUIR ASISTENCIA LEGAL,
ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E Informaci6n Legal
One Reading Center
Filadelfia, Pennsylvania 19107

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 2 of 30

- PARTIES
1, Plaintiff, Michael Erby (‘Plaintiff’) is a citizen of Pennsylvania and resides at 316

Cloudless Sky Drive, Mechanicsburg, Pennsylvania 17050.

2. Defendant, Allstate Fire and Casualty Ins. Co. (“Defendant” or “Allstate”) is an
insurance company incorporated at 2775 Sanders Road, North Brook, IL 60062 and has a
nationwide presence that regularly conducts business within the Commonwealth of

Pennsylvania.

JURISDICTION AND VENUE
3. This Court has jurisdiction over Defendant because it is a corporation subject to
the laws of the Commonwealth of Pennsylvania and does sufficient business in, has sufficient
minimum contacts with or otherwise intentionally avails itself of the markets of the
Commonwealth of Pennsylvania through the promotion and marketing of its insurance.
4, Pursuant to Pa.R.Civ.P. No. 1006(f), venue is proper in this Court because class
members were not provided proper compensation for the total loss of their vehicle pursuant to

Pennsylvania law in this county.

 

FACTUAL BACKGROUND
5. Plaintiff was involved in an automobile accident on August 25, 2016.
6. Plaintiff was operating a Honda Accord when his vehicle was struck by a third

party, Joanna Dennstaedt, who was driving a Cadillac Escalade who was insured by Allstate.

7. As a result of the accident, Plaintiff's vehicle was destroyed at a cost too high for
repair.

8, In an attempt to reimburse Plaintiff for his loss, Defendant provided a Market
Valuation Report where it found that the value for Plaintiffs vehicle was $18,195. The base

value of the vehicle was $18,094. The CCC valuation average of statewide and base vehicle

2

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 3 of 30

values was $18,144.50. In addition to the adjusted value of the vehicle, Defendant provided an
adjustment to settle of $900 (reflecting a negotiated higher valuation of the vehicle) and a DMV
fee of $60 totaling $19,104.50. See Exhibit “A” for Market Valuation Report provided by
Defendant.

9, Plaintiff and Defendant reduced their agreement to writing, expressly stating
Plaintiff authorized the release of the title of his vehicle in exchange for a settlement check from
Defendant. See Exhibit “B” for Title Release Authorization.

10. Plaintiff was not provided any reimbursement for sales taxes for the total loss of
his vehicle.

11. It is upon information and belief that Defendant does not reimburse sales tax or

any other tax for reimbursement on the total loss of vehicles.
SUMMARY OF DEFENDANT’S OBLIGATIONS

12. Under Pennsylvania law and other state jurisdictions, when evaluating a car for a

total loss, the valuation should include:

(4) Applicable sales tax on the replacement cost of a motor vehicle shall
be included as part of the replacement value.

31 Pa. Code § 62.3(e)(4).

13. When settling a total loss claim, an insurance carrier is required to reimbursed for
the sales tax on the replacement vehicle. Failure to do so is a per se violation of Pennsylvania

law and/or the insurers contractual obligations.

CLASS ACTION ALLEGATIONS

14. Plaintiff brings this action pursuant to Pennsylvania Rules of Civil Procedure

1701 on behalf of the following class:

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 4 of 30

All individuals whose vehicles were reimbursed by Allstate due to total
loss who were not paid the applicable sales tax as required for
reimbursement pursuant to 31 Pa. Code. § 62.3(e)(4).

15. It is upon information and belief that Defendant does not pay sales tax on all
vehicles that are subject to total loss, in contravention to Pennsylvania law.

16. | The exact number of the class members is unknown as such information is in
exclusive control of Defendant. However, due to the nature and commerce involved, Plaintiff
believes the class consists of thousands of insureds statewide making joinder of the class
members impractical.

17. | Common questions of law and fact affect the right of each class member in a
common relief by way of damages is sought for the Plaintiff and class members.

18. | Common questions of law and fact that affect the class members include but are
not limited to:

a. Whether Defendant was legally obligated to pay sales tax to insureds and third
parties for vehicles subject to total loss;

b. Whether Defendant is liable to reimburse class members for sales tax not paid or
reimbursed;

c. Whether Defendant violated Pennsylvania law under its reimbursement
procedures;

d. Whether Defendant was deceptive in connection with the reimbursement
procedures to insured; and

e. Whether Defendant knew or should have known that its reimbursement

procedures were unlawful.

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 5 of 30

19. The claims and defenses of Plaintiff as a representative plaintiff are typical of the
claims and defenses of the class because Defendant wrongfully withheld funds due Plaintiff and
the class members by failing to pay sales tax on the total loss of their vehicles.

20. Plaintiff, as a representative plaintiff will fairly and adequately assert and protect
the interests of the class.

a. Plaintiff has hired attorneys who are experienced in prosecuting class
actions and will adequately represent the interests of the class; and

b. Plaintiff has no conflict of interest that will interfere with the
maintenance of a class action.

21. Acclass action provides a fair and efficient method for adjudication of the
controversy for the following reasons:

a. The common questions of law and fact set forth in paragraph 18
predominate over any questions involving only individual class
members;

b. The class is so numerous that joinder is impractical, however, the class
is not so numerous as to create manageability problems. There are no
unusual legal or factual issues which would create manageability
problems;

c. Prosecution of separate actions by individual members of the class
would create a risk of inconsistent and varying results against
Defendant when confronted with incompatible standards of conduct,

d. Adjudications with respect to individual members of the class could,

as a practical matter, be dispositive of any interest of other members

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 6 of 30

not parties to such adjudications and substantially impair their ability
to protect their interests;

e. Plaintiff is unaware of any other litigation in Pennsylvania challenging
Defendant’s failure to pay sales tax;

f. Upon information and belief, Defendant is responsible for paying and
reimbursing sales tax to insureds and third parties for vehicles subject
to total loss;

g. The claims of the individual class members are small in relation to the
expense of litigation making a class action the only procedure in which
class members can, as a practical matter, recover. However, the
claims of injured class members are large enough to justify the
expense and effort of maintaining a class action.

COUNT I
BREACH OF CONTRACT

22. Plaintiff incorporates by reference paragraphs 1 through 21 as if fully set forth
herein.

23. After Plaintiff's vehicle was deemed totaled, Defendant offered Plaintiff
$19,104.50 for the title of Plaintiff's vehicle. This number was based on the Market Valuation
Report provided by Defendant and did not include the sales tax Plaintiff paid on the vehicle. See
Exhibit B.

24. Since Plaintiff’s vehicle was totaled, Plaintiff accepted Defendant’s offer of
$19,104.50, rather than suffering a total loss of his vehicle without payment.

25. In exchange for $19,104.50, Defendant conferred the benefit of retaining the title

to Plaintiffs vehicle in order for the Defendant to monetize the scrap metal of the vehicle.

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 7 of 30

26. This offer, consideration, and acceptance was reduced to writing as evidenced by
the Title Release Authorization supplied by Defendant and signed by the Plaintiff. See Exhibit B.

27. Specifically, the Plaintiff signed that he authorized the release of the vehicle’s
Certificate of Title upon the receipt of the settlement check from Defendant.

28. Pursuant to Pennsylvania law, an insurer or a carrier must reimburse the
applicable sales tax to a party when reimbursing that individual or entity for the total loss of his
vehicle.

29.  Asaresult of Plaintiff's accident on August 25, 2016, Plaintiff was not
reimbursed the sales tax by Defendant for the total loss of his vehicle.

30. Since Plaintiff and Defendant had a contract to exchange the value of the vehicle
for the title of the vehicle, Defendant had a contractual duty to reimburse Plaintiff for the sales
tax of the vehicle.

31. Accordingly, Plaintiff and the class request reimbursement of the sales tax that
Defendant had a contractual obligation to pay.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
respectfully requests this Court grant the following relief:

a. Determine that under Pennsylvania Rule of Civil Procedure 1701, et
seq., this civil action may be maintained as a class action, and certify
it as such;

b. Award the actual damages incurred by the Plaintiff and the Members
of the Class as a result of the wrongful acts complained of, along with
pre-judgment and post-judgment interest at the maximum rate

allowed by law;

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 8 of 30

c. Award the punitive damages to Plaintiff and the Class of Plaintiffs
he represents;
d. Award Plaintiff reimbursement of costs and expenses incurred in

pursuing this litigation.

COUNT II
BREACH OF QUASI CONTRACT/UNJUST ENRICHMENT (in the alternative)

32. Plaintiff incorporates by reference paragraphs 1 through 31 as if fully set forth
herein.

33. After Plaintiff’s accident on August 25, 2016, Plaintiff accepted Defendant’s offer
of $19,104.50 for the title of Plaintiff's vehicle, rather than Plaintiff accepting a total loss.

34.  Defendant’s offer of $19,104.50 did not include the sales tax that Plaintiff paid on
his vehicle.

35. Defendant conferred the benefit of possessing the title of Plaintiff?s vehicle to use
for scrap metal, without fully reimbursing Plaintiff for the full value of the vehicle including the
sales tax.

36. Despite the requirement under Pennsylvania laws, it is upon information and
belief that Defendant does not pay sales tax for a total loss of vehicles,

37. Therefore, Defendant’s retention of the benefits provided by Plaintiff, the title of
the car, without compensating Plaintiff for the sales tax is unjust enrichment.

38. Accordingly, Plaintiff and the class request reimbursement for the sales tax.

39. By the requirements of the law, Defendant had a contractual obligation to pay
class members damages and reimbursement for sales tax.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
respectfully requests this Court grant the following relief:

8

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 9 of 30

c. Determine that under Pennsylvania Rule of Civil Procedure 1701, et
seq., this civil action may be maintained as a class action, and certify
it as such;

d. Award the actual damages incurred by the Plaintiff and the Members
of the Class as a result of the wrongful acts complained of, along with
pre-judgment and post-judgment interest at the maximum rate
allowed by law;

e. Award the punitive damages to Plaintiff and the Class of Plaintiffs
he represents;
f. Award Plaintiff reimbursement of costs and expenses incurred in
pursuing this litigation.
COUNT Il
VIOLATION OF PENNSYLVANIA’S UNFAIR TRADE PRACTICES ACT AND
CONSUMER PROTECTION LAW (UTPCPL 73 PA.C:S.A. 201-1 et seq)
40. Plaintiff incorporates by reference paragraphs 1 through 39 as if fully set forth
herein.
41. Defendant conducted reimbursement of total loss in an unfair manner by not
providing reimbursement for sales tax as required under Pennsylvania law.
42. Defendant engaged in deceptive acts by failing to pay sales tax on vehicles that
were subject to total loss.
43. Defendant failed to provide Plaintiff and members of the class sales tax
reimbursement pursuant to 31 Pa. Code § 62.3(e)(4).

44, Plaintiff and members of the class relied on Defendant and assumed Defendant

would follow Pennsylvania law in providing reimbursement on their vehicles.

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 10 of 30

45.  Asaresult of Defendant’s deceptive acts, Plaintiff and members of the class are

entitled to reimbursement to sales tax.
WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
respectfully requests this Court grant the following relief:

a. Determine that under Pennsylvania Rule of Civil Procedure 1701, et
seq., this civil action may be maintained as a class action, and certify it
as such;

b. Award the actual damages incurred by the Plaintiff and the Members
of the Class as a result of the wrongful acts complained of, along with
pre-judgment and post-judgment interest at the maximum rate allowed
by law;

c. Award the punitive damages to Plaintiff and the Class of Plaintiffs he

represents;

d. Award Plaintiff reimbursement of costs and expenses incurred in

pursuing this litigation.

COUNT IV
BREACH OF MOTOR VEHICLE PHYSICAL DAMAGE APPRAISER ACT

47, Plaintiff incorporates by reference paragraphs 1 through 46 as if fully set forth

herein.

48. Under Pennsylvania law, 31 Pa. Code 62.3(e)(4), when reimbursing for total loss
of a vehicle, an appraiser shall reimburse the sales tax paid by the owner of the vehicle. The act
specifically intends to protect a class of individuals who have suffered a total loss of their

vehicle.

10

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 11 of 30

49. Plaintiff and members of the class are the intended beneficiary of 31 Pa. Code
69.3(4)(4) to collect sales tax. Defendant is covered by the regulation in that it is responsible for

reimbursing all individuals who suffered a total loss to their vehicle.

50. Plaintiff and members of the class are intended to be protected by 31 Pa. Code
62.3(e)(4) which requires reimbursement of sales tax. Defendant failed to provide sales tax to
members of the class and, thus, members of the class are entitled to reimbursement as a private

right of action.

51. Plaintiff and members can seek reimbursement of sales tax and enforce 31 Pa.
Code 62.3(e)(4) through a legal action. It was intended under 31 Pa. Code 62.3(e)(4) to allow

Plaintiff recovery for the sales tax and, thus. intended that Plaintiff may sue for violations.

WHEREFORE, Plaintiff, on behalf of himself and all others similarly situated,
respectfully requests this Court grant the following relief:

a. Determine that under Pennsylvania Rule of Civil Procedure 1701, et
seq., this civil action may be maintained as a class action, and certify
it as such;

b. Award the actual damages incurred by the Plaintiff and the Members
of the Class as a result of the wrongful acts complained of, along with
pre-judgment and post-judgment interest at the maximum rate allowed
by law;

c. Award the punitive damages to Plaintiff and the Class of Plaintiffs he
represents;

d. Award Plaintiff reimbursement of costs and expenses incurred in
pursuing this litigation.

11

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 12 of 30

Date: January 18, 2019

LEVIN SEDRAN ERMAN LLP

BY:

12

 

DAMEL C-LEVIN, ESQUIRE
CHARLES E. SCHAFFER, ESQUIRE
510 Walnut Street, Suite 500
Philadelphia, PA 19102

(215) 592-1500

Aaron Rihn, Esquire

ROBERT PEIRCE & ASSOCIATES, P.C.
2500 Gulf Tower

707 Grant Street

Pittsburgh, PA 15219-1918

412-281-7229

Jason Medure, Esquire

MEDURE BONNER BELLISSIMO, LLC
713 Wilmington Avenue

New Castle, PA 16101

724-653-7855

Larry Weisberg, Esquire

Derrek W. Cummings, Esquire, CPA
Steve T. Mahan, Esquire

Stephen P. Gunther, Esquire
MCCARTHY WEISBERG CUMMINGS,
P.C,

2704 Commerce Drive, Suite B
Harrisburg, PA 17110-9380

717-238-5707

Counsel for Plaintiff

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 13 of 30

CERTIFICATE OF SERVICE

This is to certify that on this 18" day of January, 2019, I have served a true and correct
copy of a Plaintiffs First Amended Class Action Complaint upon the below counsel via First

Class Mail.

Katharine Mooney, Esquire
COZEN O’CONNO
One Liberty Place
1650 Market Stréet, Suite 2800
Philadelphia, PA 19103

(DANIEL , ESQUIRE

   
 
  

 

13

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 14 of 30

EXHIBIT A

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 15 of 30

 

COO

ma MARKET VALUATION REPORT

Prepared for ALLSTATE FIRE & CASUALTY INS CO

=$ REPORT SUMMARY

” ;
8G CLAIM INFORMATION

Owner Erby, Michael
316 Cloudless Sky Dr,null,null
Mechanicsburg, PA 17050-3804

Loss Vehicle 2014 Honda Accord Sedan EX-L w/
Continuously Variable Transmission

Loss Incident Date 08/25/2016

Claim Reported 09/09/2016

GP INSURANCE INFORMATION

Report Reference Number 82122968 -3 ’
Claim Reference 000426372892B03
Adjuster Tackack, Scott
Odometer 36,413

Last Updated 11/16/2016 02:40 PM

© VALUATION SUMMARY

Pennsylvania Statewide Value $ 18,195.00
Base Vehicle Value $ 18,094.00
CCC Valuation (average of statewide $ 18,144.50
and base vehicle values)

Adjusted Vehicle Value $ 18,144.50
ADJUSTMENT TO SETTLE + $ 900.00
DMV FEE + $60.00

  

IEEE rea

Appraiser’s Signature: ........cccccceescssecceneeeeeneeeeneseneeenen ee

The total may not represent the total of the settlement as other factors (e.g. license and
fees) may need to be taken into account.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

 

The CCC ONE® Market Valuation
Report reflects CCC Information

Services Inc.'s opinion as to the value
of the loss vehicle; based on information
provided fo CCC by ALLSTATE FIRE &
CASUALTY INS CO.

Loss vehicle has 4% greater than
average. mileage of 35,100.

PENNSYLVANIA STATEWIDE VALUE

The Pennsylvania Statewide Value is
based on all Pennsylvania valuations for
_a similarly equipped 2014 Honda Accord
Sedan EX-L

BASE VEHICLE VALUE

This is derived from comparable
vehicle(s) available.or recently-available
in the marketplace at the time of
valuation, per our valuation methodology
described on the next page.

ADJUSTED VEHICLE VALUE
This is determined by adjusting the CCC
Valuation Amount to account for the
actual condition of the loss vehicle and
certain other reported attributes, if any,
such as refurbishments and after factory
equipment.

Inside the Report

Valuation Methodology

 

Vehicle Information............cccceserecees

Vehicle Condition... ects seeeeenenee 6
Comparable Vehicles............ cesses 7
Valuation Notes... eeeeeeeteereee 10
Supplemental Information... 1
Page 1 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 16 of 30

| Owner: Erby, Michael
Claim: 000426372892B03

COG mONE. MARKET VALUATION REPORT

VALUATION METHODOLOGY

How was the valuation determined?

 
 
 
  
   
 
  
   
  
  

CLAIM INSPECTION

ALLSTATE FIRE & CASUALTY INS CO has provided CCC with the zip code where ‘the loss vehicle
is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is used to
assist in determining the value of the loss vehicle.

DATABASE REVIEW

CCC maintains an extensive database of vehicles that currently are
or recently were available for sale in the U.S. This database includes
vehicles that CCC employees have physically inspected, as well as
vehicles advertised for sale by dealerships or private parties. All of
these sources are updated regularly.

SEARCH FOR COMPARABLES

When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code
where the loss vehicle is garaged determines the starting point
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.

CALCULATE BASE VEHICLE VALUE

Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research.
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:

* Source of the data (such as inspected versus advertised}

¢ Similarity (such as equipment, mileage, and year)

» Proximity to the loss vehicle's primary garage location

* Recency of information

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 2 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 17 of 30

COO SONE. MARKET VALUATION REPORT

 

VEHICLE DETAILS

Location

VIN

Year

Make

Model

Trim

Body Style

Body Type

Engine -
Cylinders
Displacement
Fuel Type
Carburation

Transmission

VEHICLE INFORMATION

MECHANICSBURG, PA 17050-3804
1HGCR2F89EA211213

2014

Honda

Accord Sedan

EX-L

w/Continuously Variable Transmission
Sedan

4

2.4L

Gasoline

Gasoline Direct Injection

Automatic Transmission

 

Curb Weight 3358 Ibs
VEHICLE ALLOWANCES
Odometer 36,413 - 187

VEHICLE HISTORY SUMMARY

CCC VINguard®
Experian AutoCheck
Insurance Services

Organization/ National
Insurance Crime Bureau

National Highway Traffic
Safety Administration

1 Recall

1 Possible Total Loss
Title Check

4 Records Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

Owner: Erby, Michael
Claim: 000426372892B03

Vehicles sold in the United States
are required to have.a manufacturer
assigned Vehicle Identification
Number(VIN). This number provides
certain specifications of the vehicle.

Please review the information in the
Vehicle Information Section to confirm
the.reported mileage and to verify that
the information accurately reflects the
options, additional equipment or other
aspects of.the loss vehicle that may
inipact the value.

Allowances. are factors. influencing

the value of the loss.vehicle when
compared to a typical vehicle. The
typical vehicle is a vehicle of the same
year, make, and model as the loss
vehicle, including average mileage,
and all standard equipment. These

-allowances are displayed for illustrative

purposes.only, °

. The Base Vehicle: Value is calculated

from the comparable vehicles with
adjustments to reflect the loss vehicle
configuration

Using the VIN for this vehicle,
ViNguard® detected discrepancies
or prior-history requiring additional
research.

See Supplemental Information section
for additional. details.

Page 3 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 18 of 30

| Owner: Erby, Michael
Claim: 000426372892B03

COOSONE. MARKET VALUATION REPORT

VEHICLE INFORMATION

VEHICLE EQUIPMENT

 

To the left is the equipment of the

Odometer 36,413 loss vehicle that ALLSTATE FIRE &
CASUALTY INS CO provided to CCC.
Transmission Automatic Transmission ag
Power Power Steering ¥ Y led n the eee eoniiguretion of
Power Brakes . | , a the vehicle at time of purchase.
Power Windows / . v / Additional Equipment that is not
PowerLocks.. = “ag Standard but was noted to be on the
p ower Mirrors loss vehicle.
“Power Driver Seat. a ie Re 8
Power Passenger Seat af
Power TrunkiGate Release. af
Decor/Convenience Air Conditioning . e
Climate Control a.
Tilt Wheel | af
Cruise Control aff
Rear Defogger ef
Intermittent Wipers fe
Console/Storage of
‘Overhead Console ee af .
Memory Package we
Telescopic Wheel ef
Message Center fy
Seating Bucket Seais
Leather Seats - “ ap
Heated Seats af
Radio AM Radio ae”
FM Radio v
Stereo | of
Search/Seek re er
CD Piayer a

Steerinig Wheel Touch Controls:
Auxiliary Audio Connection af

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 4 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 19 of 30

| Owner: Erby, Michael
Claim: 000426372892B03

COG SONE. MARKET VALUATION REPORT

 

VEHICLE INFORMATION

 

VEHICLE EQUIPMENT
Satelite Radio ah
Wheels Aluminum/Alloy Wheels | af
Roof Electric Glass Roof af
Safety/Brakes Air Bag (Driver Only) af
Passenger AirBag.. Bagh
Anti-lock Brakes (4) we
4-wheel Disc Brakes . — we.
Front Side Impact Air Bags of
Head/Curtain Air Bags a oe
Backup Camera Wi Parking of
Sensors
Hands Free me vo
Alarm v |
Traction ‘Control ee
Stability Control af
Lane Departure Warning: ah
Exterior/Paint/Glass Dual Mirrors ¥
Heated Minors
Tinted Glass | af
Signal Integrated Mirrors | f
ClearcoatPaint =
Metallic Paint

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 5 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 20 of 30

| Owner: Erby, Michael
Claim: 000426372892B03

COO SONE. MARKET VALUATION REPORT

VEHICLE CONDITION

COMPONENT CONDITION

 

ALLSTATE FIRE & CASUALTY INS
Condition inspection Notes Value Impact CO uses condition inspection guidelines
to determine the condition of key. -

INTERIOR
components of.the loss: vehicle prior
Seats PRIVATE $0 to the loss, The guidelines describe
OWNER physical characteristics for hese key
Carpets PRIVATE $0 components, for the condition selected
based upon age. inspection Notes
OWNER . ;
reflect observations from:the appraiser
Dashboard PRIVATE $0 regarding the loss.vehicle’s condition.
OWNER CCC makes.dollar adjustments that
Headliner PRIVATE $0 reflect the impact the reported condition
OWNER has on the value of the {6ss vehicle as
: compared to Private Owner condition.
EXTERIOR These dollar adjustments. are based

$0 upon interviews with:dealerships across

Sheet Metal PRIVATE
the United States.

OWNER

Trim PRIVATE $0
OWNER

Paint PRIVATE $0
OWNER

Glass PRIVATE $0
OWNER

MECHANICAL

Engine PRIVATE $0
OWNER

Transmission PRIVATE $0
OWNER

TIRES

Front Tires. PRIVATE $0
OWNER

Rear Tires PRIVATE $0
OWNER

 

Page 6 of 14

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 21 of 30

COO SONE. MARKET VALUATION REPORT

@ COMPARABLE VEHICLES

Source

Comp 1

Source: Inspected Inventory
Brenner Chrysler/jeep
Mechanicsburg, PA

(717) 766-7685

3 Miles From Mechanicsburg,
PA

Comp 2

Source: inspected Inventory
Bobby Rahal Honda
Mechanicsburg, PA

(888) 665-0180

3 Miles From Mechanicsburg,
PA

Comp 3

Source: Inspected Inventory
Apple Honda

York, PA

(800) 960-9041

22 Miles From Mechanicsburg,

PA

Comp 4

Source: Autotrader
Bob Ruth Ford
Dillsburg, PA
(717) 432-9614

10 Miles From Mechanicsburg,

PA

Comp 5

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

Vehicle

2014 Honda Accord Sedan
Ex-! W/continuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 18,208

VIN: THGCR2F84EA191341
Stock #: JG291B

Updated Date: 06/22/2016

2014 Honda Accord Sedan
Ex-] W/continuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 32,298

VIN: 1HGCR2F83EA085947
Stock #: P7768

Updated Date: 08/01/2016

2014 Honda Accord Sedan
Ex-! W/continuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 23,200

VIN: 1HGCR2F81EA123451
Stock #: 160827A

Updated Date: 08/24/2016

2014 Honda Accord Sedan
Ex-l W/continuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 32,887

VIN: 1HGCR2F8XEA279911
Stock #: SV1224

Updated Date: 07/01/2016

Adjusted

Comparable

Price Value

$ 22,977 $ 19,111
(Take)

$ 21,212 $ 18,418
(Take)

$ 21,989 $ 18,711
(Take)

$ 19,940 $ 17,928
(List)

| Owner: Erby, Michael
Claim: 000426372892B03

Comparable vehicles used in the
determination of the Base Vehicle Value
are not intended to be replacement
vehicles but-are reflective of the market
value, and may no longer be available
for sale.

List Price is the sticker price of an
inspectéd dealer vehicle and the
advertised price for the advertised
vehicle.

Take Price is the amount that the
dealership will accept to sell the
inspected vehicle, though a lower price
may be obtainable through negotiation.

Distance is based upon a straight line
between loss and comparable vehicle
locations.

Adjusted Comparable Value
represents the price-of the comparable
vehicle with adjustments for options,
mileage, condition, and year/model/trim
as compared to the loss vehicle.

A condition: adjustments also made to
set the comparable vehicle to. Private
Owner coridition, which the loss vehicle
is also compared to in the Vehicle
Condition section.

Page 7 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 22 of 30

COOCSONE. MARKET VALUATION REPORT

 

Source: Autotrader

Faulkner Honda

Harrisburg, PA

(717) 346-0191

10 Miles From Mechanicsburg,
PA

Comp 6

Source: Autotrader

Faulkner Honda

Harrisburg, PA

(717) 346-0191

10 Miles From Mechanicsburg,
PA

Comp 7

Source: Autotrader

Faulkner Honda

Harrisburg, PA

(717) 346-0191

10 Miles From Mechanicsburg,
PA

Comp 8

Source: Autotrader

Faulkner Honda

Harrisburg, PA

(717) 346-0191

10 Miles From Mechanicsburg,
PA

Comp 9

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

2014 Honda Accord Sedan
Ex-I Wicontinuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 37,777

VIN: JHGCR2F80EA236081
Stock #: EA236081A
Updated Date: 08/08/2016

2014 Honda Accord Sedan
Ex-I W/continuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 29,304

VIN: TIHGCR2F81EA089415
Stock #: EA089415A
Updated Date: 08/23/2016

2014 Honda Accord Sedan
Ex-l Wicontinuously
Variable Transmission
Pzev 4 2.41 Gasoline
Gasoline Direct Injection
Odometer: 28,560

VIN: 1HGCR2F89EA094166
Stock # EA094166A
Updated Date: 08/23/2016

2014 Honda Accord Sedan
Ex-l W/continuously
Variable Transmission
Pzev 4 2.4] Gasoline
Gasoline Direct Injection
Odometer: 25,896

VIN: IHGCR2F8XEA186435
Stock #: EA186435A
Updated Date: 08/23/2016

» COMPARABLE VEHICLES

$ 19,784
(List)

$ 20,297
(List)

$ 19,308
(List)

$ 19,408
(List)

Owner: Erby, Michael
Claim: 000426372892B03

$ 18,458

$ 17,796

$ 16,709

$ 16,465

Page 8 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 23 of 30

Owner: Erby, Michael

COGSONE. MARKET VALUATION REPORT | Sumer Eby. Mchae’

® COMPARABLE VEHICLES

Source: Autotrader 2014 Honda Accord Sedan $ 21,404
Faulkner Honda Ex-l W/continuously (List)
Harrisburg, PA Variable Transmission

(717) 213-3378 Pzev 4 2.41 Gasoline

10 Miles From Mechanicsburg, Gasoline Direct Injection

PA Odometer: 19,604

VIN: THGCR2F86EA211220
Stock #: EA211220A
Updated Date: 06/27/2016

Comp 10
Source: Autotrader 2014 Honda Accord Sedan $ 19,887
Hoffman Ford Ex-I Wicontinuously (List)
Harrisburg, PA Variable Transmission
(800) 781-2497 Pzev 4 2.41 Gasoline
42 Miles From Mechanicsburg, Gasoline Direct Injection
PA Odometer: 43,784
VIN: THGCR2F82EA177633
Stock #: 710391
Updated Date: 08/24/2016
Comp 11
Source: Autotrader 2014 Honda Accord Sedan $ 17,698
Ciocca Honda Ex-l W/continuously (List)
Harrisburg, PA Variable Transmission
(717) 901-4700 Pzev 4 2.41 Gasoline
12 Miles From Mechanicsburg, Gasoline Direct Injection
PA Odometer: 68,796
VIN: 1HGCR2F80EA013913
Stock #: H143913
Updated Date: 07/19/2016
Comp 12
Source: Autotrader 2014 Honda Accord Sedan $ 20,484
Ciocca Honda Ex-I Wicontinuously (List)
Harrisburg, PA Variable Transmission
(717) 901-4700 Pzev 4 2.41 Gasoline
12 Miles From Mechanicsburg, Gasoline Direct injection
PA Odometer: 13,909

VIN: THGCR2F86EA296740
Stock #: H146740
Updated Date: 07/25/2016

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

$ 17,698

$ 18,586

$ 18,939

$ 16,144

Page 9 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 24 of 30

COO ESONE. MARKET VALUATION REPORT

Ee VALUATION NOTES

11/16/2016 14:40 - Pre/Post Tax data modified after Valuation

11/16/2016 14:40 - PVADJ CHANGE REQUESTED BY: ADJUSTER, UNKNOWN(UNK)
11/16/2016 14:39 - Sales Tax data modified after Valuation

11/16/2016 14:39 - Pre/Post Tax data modified after Valuation

11/16/2016 14:39 - PVADJ CHANGE REQUESTED BY: TACKACK,SCOTT(CHV6V)

This Market Valuation Report has been prepared exclusively for use by ALLSTATE FIRE
& CASUALTY INS CO, and no other person or entity is entitled to or should rely upon
this Market Valuation Report and/or any of its contents. CCC is one source of vehicle
valuations, and there are other valuation sources available.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

Owner: Erby, Michael
Claim: 000426372892B03

_ Regulations ‘concerning vehicle value

include Pennsylvania Administrative
Code Section 62.3. Any. person
who knowingly and with. intent to
injure or-defraud any insurer-files
an application or claim containing
any false, incomplete, or misleading

dniformation shall; upon conviction, be

. “gubject to imprisonment for up to seven

years and payment of a fine of up to
$15,000.

Page 10 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19. Page 25 of 30

| Owner: Erby, Michael
Claim: 000426372892B03

COGSONE. MARKET VALUATION REPORT
SUPPLEMENTAL INFORMATION

be VEHICLE HISTORY INFORMATION

Using the VIN for this vehicle, VINguard® detected discrepancies or prior history requiring

additional research. Please review the information detailed below.

ViINguard®

ViNguard® Message: ViNguard has decoded this VIN without any errors

Previous Total Loss Submission:

Duplicate VIN 82123413 - previously submitted by ALLSTATE8007764510
on 09/09/2016 claim ref # 000426372892b03 in

MECHANICSBURG, PA

ISO Vehicle History:

Number of times reported toISO: 4

{SO's file number: H0246226237

Loss date: 08/25/2016

Claim ref: 000426372892B03

Point of Impact: Right Front

Mileage: 0036413

ISO notified: 09/09/2016

Loss date: 06/10/2015

Phone: 0000000000

Claim ref: PAFPA01150500199EXP1
Loss date: 08/25/2016

Phone: 7175407500

Claim ref: 0426372892

Loss date: 08/25/2016

Phone: 0000000000

Claim ref: PAFPA0O1 160597219EXP1

© Copyright 2016 CCC Information Services Inc. Ail Rights Reserved.

Page 11 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 26 of 30

COGBONE. MARKET VALUATION REPORT
SUPPLEMENTAL INFORMATION

f
TITLE CHECK

Abandoned
Damaged

Fire Damage
Grey Market
Hail Damage
Insurance Loss
Junk

Rebuilt
Salvage

EVENT CHECK

NHTSA Crash Test Vehicle
Frame Damage

Major Damage Incident
Manufacturer Buyback/Lemon
Odometer Problem

Recycled

Water Damage

Salvage Auction

VEHICLE INFORMATION

Accident

Corrected Title

Driver Education

Fire Damage Incident
Lease

Lien

Livery Use
Government Use
Police Use

Fleet

Rental

Fleet and/or Rental
Repossessed

Taxi use

Theft

Fleet and/or Lease
Emissions Safety Inspection
Duplicate Title

4

4 & & &

«

% &

& 44 4 4

«4,

“
ee

4

EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT

RESULTS FOUND

No Abandoned Record Found
No Damaged Record Found
No Fire Damage Record Found
No Grey Market Record Found
No Hail Damage Record Found
Insurance Loss Record Found
No Junk Record Found

No Rebuilt Record Found

No Salvage Record Found

RESULTS FOUND

No NHTSA Crash Test Vehicle Record Found
No Frame Damage Record Found

No Major Damage Incident Record Found

No Manufacturer Buyback/Lemon Record Found
No Odometer Problem Record Found
No.Recycled Record Found

No Water Damage Record Found

No Salvage Auction. Record Found

RESULTS FOUND

Accident Record Found

No Corrected Title Record Found

No Driver Education Record Found

No Fire Damage Incident-Record Found
No Lease Record Found

No Lien Record Found

No Livery Use Record Found

No Government Use Record Found

No Police Use Record Found

No Fleet Record Found

No Rental Record Found

No Fleet and/or Rental Record Found
No Repossessed Record Found

No Taxi use Record Found

No Theft Record Found

No Fleet and/or Lease Record Found
No Emissions Safety Inspection Record Found
No Duplicate Title Record Found

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

Owner: Erby, Michael
Claim: 000426372892B03

GCC provides ALLSTATE FIRE &
CASUALTY INS CO information reported
by: Experian regarding the 2014 Honda
Accord Sedan (1HGCR2F89EA211213).
This data is. provided for informational
purposes. Unless otherwise noted in this

. Valuation Detail, CCC does not adjust the

value of the loss vehicle based upon this
information.

LEGEND;

ag No. Event Found
@ Event Found

[2] Information Needed

TITLE CHECK

EVENT FOUND

AutoCheck's database for this loss vehicle
found’ historical events that might indicate
a significant automotive problem. These
problems can indicate past automotive
damage: or warnings associated with the
vehicle title:

EVENT CHECK

THIS VEHICLE CHECKS OUT
AutoCheck's result for this loss vehicle
show no historical events that indicate

a significant automotive problem. These

problems can indicate past-previous

-. Gar-damage, theft, or other significant
- problems:

VEHICLE INFORMATION
INFORMATION FOUND

AutoCheck found additional information
on-this vehicle. These. records will provide
more history for this loss vehicle

ODOMETER CHECK

THIS VEHICLE CHECKS OUT
AutoCheck's result for this loss vehicle
show no indication of odometer rollback
or tampering was found. AutoCheck
determines odometer rollbacks by
searching for records that indicate
odometer readings less than a previously
reported value. Other odometer events
can report events of tampering, or possible
odometer breakage.

Page 12 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 27 of 30

Owner: Erby, Michael

COOSONE. MARKET VALUATION REPORT Claim: 000426372802803
SUPPLEMENTAL INFORMATION

EE FULL HISTORY REPORT RUN DATE: 11/16/2016

Below are the historical events for this vehicle listed in chronological order.

EVENT RESULTS ODOMETER DATA EVENT
DATE FOUND READING SOURCE DETAIL
06/24/2014 PA 12 Motor Vehicle Dept. TITLE (Lease Reported)
06/24/2014 MECHANICSBURG, Motor Vehicle Dept: REGISTRATION EVENT/
PA RENEWAL (Lease
Reported)
09/30/2015 MECHANICSBURG, Motor Vehicle Dept. REGISTRATION EVENT/
PA RENEWAL
08/25/2016 PA Auto Insurance Source VEHICLE REPORTED AS
TOTAL LOSS
08/25/2016 CUMBERLAND State Agency ACCIDENT REPORTED
COUNTY, PA
08/25/2016 PA Police Report LEFT FRONT IMPACT
COLLISION
08/25/2016 PA Police Report ACCIDENT REPORTED
08/25/2016 PA Police Report AIR.BAG DEPLOYED
08/25/2016 PA State Agency VEHICLE DAMAGE
REPORTED AS
DISABLING
08/25/2016 PA Police Report VEHICLE WAS TOWED

AUTOCHECK TERMS AND CONDITIONS:

Experian's Reports are compiled from multiple sources. it is not always possible for Experian to obtain complete discrepancy information on all vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources

where possible, but all discrepancies may not be reflected on the Report.

These Reports are based on information supplied to Experian by external sources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN "AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR

A PARTICULAR PURPOSE REGARDING THIS REPORT.

YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.

Experian shall not be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,

supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures or delays, fire, earthquakes, flood,

epidemics, riots and strikes.

These terms and the relationship between you and Experian shall be governed by the laws of the State of illinois (USA) without regard to its conflict of law provisions. You and

Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, lllinais.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Page 13 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19

COO SONE MARKET VALUATION REPORT
SUPPLEMENTAL INFORMATION

@ NHTSA VEHICLE RECALL

NHTSA Campaign ID : 15V121000

Mfg’s Report Date : MAR 01, 2015

Component : ENGINE AND ENGINE COOLING:ENGINE
Potential Number Of Units Affected : 137

Summary : American Honda Motor Co. (Honda) is recalling certain model year 2014
Accord L4 vehicles manufactured July 29, 2014, to July 31, 2014, 2015 Accord L4
vehicles manufactured August 14, 2014, to January 30, 2015, and 2015 CR-V vehicles
manufactured September 9, 2014, to February 6, 2015. The affected vehicles may have
been assembled with improperly torqued connecting rod bolts, which can cause the
engine to lose power or leak oil.

Consequence : Loss of engine power may result in a vehicle stall, increasing the risk of a
crash. If the engine leaks oil in the proximity of hot engine or exhaust components, there is
an increased risk of a fire.

Remedy : Honda will notify owners, and dealers will replace the engine short block, free
of charge. The recall began on March 27, 2015. Owners may contact Honda customer
service at 1-888-234-2138. Honda's number for this recall is JP2 (for Accord models) and
JP3 (for CR-V models).

Dates Of Manufacture : JUL 28, 2014 to JUL 30, 2014

Manufacturer Recall No. : JP2-Accord, JP3-CR-V

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

Page 28 of 30

Owner: Erby, Michael
Claim: 000426372892B03

The National. Highway Traffic Safety
Administration has issued 1 safety related
recall notices that may apply to the above
valued vehicle.

Page 14 of 14

 
Case 2:18-cv-04944-PBT Document 7 Filed 01/18/19 Page 29 of 30

EXHIBIT B

 
Case. 2:48-Ccv-04944-PBT Document 7 Filed 01/18/19 Page 30-0f30-. -

Request for Lien Payoff Statament
&
Title Release Authorization

Date: 11/17/16
Lender: enbe. Lense: Frost

street: Ol Lite Fille Dr.

City/State/Zip: _W:s\rnglon_, OE 14808 ~ 1U74
Lender Phone Number: Gd -Fie - 9939

Borrower! Micha | Erby

Vehicle Description; 2014 honda accord
VIN #; Lhger2f89ea211213

Account Number: 48.345 874/
Claim Number: 0426372892 - erby
To Whom It May Concern:

Request for Lien Payoff Statement

1 hereby authorize the release of financlal Information regarding the above referenced vehicle
and account, to the Allstate Insurance Company in regard to the above referenced account.

Borrower Authorization (Signature required)

Title Release Authorization

I hereby authorize the release and mailing of the Certificate of Title (in regard ta the above
referenced account) directly to the Allstate Insurance Company upon the lender’s receipt of
Allstate's settlement check.

prt So

Borrower Authorization (Signature required)

FRAUD PREVENTION ~ PENNSYLVANIA WARNING
Any person who knowingly and with intent to injure or defraud any insurer files an application or

claim containing any false, incomplete or misleading information shall, upon conviction, be
subject to imprisonment for up to seven years and payment of a fine of up to $15,000.

SHANNON HARP

 
